Filed 6/15/22 Sarwari v. Lodin CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 SAJIDA SARWARI,
           Plaintiff and Appellant,
                                                                        A163918
 v.
 SHAKIRULLAH LODIN,                                                     (Alameda County
                                                                        Super. Ct. No. RG19017210)
           Defendant and Respondent.


         When Sajida Sarwari and her attorney failed to appear at a hearing on
Sarwari’s application for an order to show cause regarding contempt of a
restraining order, the trial court dismissed the application without prejudice.
Sarwari moved to set aside the dismissal order on grounds of mistake,
inadvertence, surprise, and excusable neglect, and now appeals from the trial
court order denying her motion. Because she fails to show prejudicial error,
we shall affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
         In 2019, Sarwari was granted a civil harassment restraining order
against Shakirullah Lodin.
         In January 2021, Sarwari filed an application for an order to show
cause regarding contempt of the restraining order. (All subsequent dates are
in 2021.) The application, which is not included in the record on appeal, was
granted in February, but in April the court vacated the order granting the

                                                               1
application on its own motion, based on its conclusion from the record that
the application had not been properly served on Lodin. The court scheduled a
hearing on the application to take place in May.
      At the May hearing, where Sarwari and her counsel appeared by
means of the BlueJeans remote platform and Lodin and his counsel appeared
in person, the court continued the matter to August “for service of the
application.”
      At the August hearing, Sarwari, Lodin, and their counsel appeared via
BlueJeans. When the court attempted to conduct the arraignment, Sarwari’s
counsel stated that one of the counts should be dismissed. It was not clear to
the court or Lodin’s counsel what was to be dismissed, because the documents
that Sarwari had filed with the court and served on Lodin did not include
specific allegations in support of the order to show cause.1 The court
continued the hearing “for arraignment only” to September 23, and ordered
that the September 23 hearing would take place in person, with the parties
expected to appear at 10:00 a.m. in “Department 105, Civil Harassment,
Wiley W. Manuel Courthouse, 661 Washington Street, Oakland.”
      On September 23, Lodin and his counsel were in the courtroom when
the matter was called at 10:40 a.m., but neither Sarwari nor her counsel were
present. Per the minute order from that day, the court noted that doors to
the courtroom had been opened to the public at 8:40 a.m. and that the
BlueJeans platform was functioning, and then “dropped” the application on
account of Sarwari’s failure to appear.
      On October 5, Sarwari’s counsel, Allan Frumkin, filed a motion to set
aside the dismissal of Sarwari’s application for mistake, inadvertence,


      1Sarwari’s counsel subsequently filed and served a “summary of
counts.”


                                          2
surprise, and excusable neglect, pursuant to Code of Civil Procedure section
473, subdivision (b) (§ 473(b)).2 The motion was set for hearing on October
12, and was accompanied by a declaration from Frumkin, and a proposed
order setting Lodin’s arraignment.
      At the October 12 hearing, the trial court heard testimony from
Frumkin and from Lodin’s counsel. Based on Frumkin’s testimony and the
declaration that he submitted with the motion to set aside, the following facts
were established: On September 23, Frumkin took the train from
Sacramento to Oakland and arrived at the courthouse by 8:30 a.m. He looked
at a posted case calendar in the courthouse lobby and did not see his case
listed.3 Frumkin called his client, who was not at the courthouse, and she
told him she was not aware of a hearing. Frumkin then assumed he had
made a mistake about the date of the hearing, and headed back to the train
station just before 9 a.m. Frumkin testified that he never attempted to open
the courtroom doors to Department 105, where the matter was set for
hearing, and did not go up to the fourth floor of the building, where the
courtroom was located; that he did not call the court to ask about the hearing;
and that he did not attempt to use the BlueJeans platform to contact the
court. He testified that he was sitting outside the courthouse before he left
for the train station, and did not see Lodin’s counsel while he was sitting
there. At about 10:20 a.m., Frumkin received a message from his secretary,
who reported that Lodin’s counsel had told her that the court could be calling


      2   All statutory references are to the Code of Civil Procedure.
      3Apparently, the case calendar that Frumkin reviewed, which was in
the lobby of the courthouse, listed only criminal cases. Department 105,
where the matter was set for hearing, was the only civil department in the
courthouse, and the calendar for that department was posted outside the
Department 105 courtroom door.


                                         3
the case in 10 minutes. Frumkin could have returned to the courthouse at
that point, but he could not have been there by 10:30. Frumkin instructed
his secretary to have an associate contact Lodin’s counsel and ask Lodin’s
counsel to tell the court that Frumkin could not appear at 10:30 and to ask
the court to set the matter for trial on Sarwari’s behalf. At 10:35 a.m.,
Frumkin received a message from his associate stating that Lodin’s counsel
“will tell the court you can’t make it and will set the matter.”
      Lodin’s counsel testified that he came into the courtroom a few minutes
before 9:00 a.m. on September 23, and that just before he entered the
building he saw Frumkin sitting outside, but he did not believe that Frumkin
had noticed him, and he had speculated that Frumkin was waiting for his
client. Lodin’s counsel testified that at about 10:20 that morning, when the
court told him that the case would be called in 10 minutes, he called
Frumkin’s office. He did not have Frumkin’s cell phone number, but he
thought Frumkin was still outside the building and that Frumkin’s office
could let him know to come up to the courtroom. Frumkin’s secretary said
she would contact Frumkin; then Lodin’s counsel received a call from
Frumkin’s associate telling him that Frumkin had left and asking him to ask
the court to reset the matter to another date. When the matter was called,
Lodin’s counsel relayed to the court that Frumkin had left and could not come
back, and asked that the court reset the matter to another date.
      Lodin’s counsel further testified that the court had asked whether he
consented or objected to the request for a new date, and that he responded by
expressing “reservations,” and mentioning that he thought the application for
contempt and the failure to appear at court were part of a pattern of
harassing his client.




                                        4
      After hearing testimony from Frumkin and from Lodin’s attorney, the
court noted that Frumkin and his client were present when the September 23
hearing was set and that minutes from the August hearing had been sent
out. The court found that on September 23 there were several ways for
Frumkin to have determined that the matter was on calendar for that day,
and that it was “outrageous” that Frumkin relied on the criminal case
calendar posted downstairs at the courthouse and did not “even come into the
courtroom, come to the department, open the door, call the department, e-
mail the department, get on Blue Jeans.”
      The court concluded that there was “no good reason” for Frumkin’s
failure to be present in court on September 23, and denied Sarwari’s motion
to set aside. Sarwari appealed. Lodin did not file a respondent’s brief, and
oral argument was waived. Therefore, we shall decide the appeal on the
record and Sarwari’s opening brief. (Cal. Rules of Court, rule 8.220(a)(2).)
                                 DISCUSSION
      The Code of Civil Procedure authorizes the court to “relieve a party or
his or her legal representative from a judgment, dismissal, order, or other
proceeding taken against him or her through his or her mistake,
inadvertence, surprise, or excusable neglect.” (§ 473(b).) “The common
requirement is that the error must have been excusable. [Citation.] The
standard is whether ‘ “a reasonably prudent person under the same or similar
circumstances” might have made the same error.’ ” (Solv-All v. Superior
Court (2005) 131 Cal.App.4th 1003, 1007.) The trial court is vested with
broad discretion to determine whether to grant relief under this provision; its
factual findings are entitled to deference; and we will reverse the trial court’s
determination only if it “ ‘exceed[s] the bounds of reason.’ ” (Ibid.)




                                        5
      The Code of Civil Procedure also provides for mandatory relief for a
party from a “default entered by the clerk . . . which will result in entry of a
default judgment,” or from a “default judgment or dismissal.” (§ 473(b).)
Mandatory relief is available if “an application for relief is made no more
than six months after entry of judgment, is in proper form, and is
accompanied by an attorney’s sworn affidavit attesting to his or her mistake,
inadvertence, surprise, or neglect.” (Ibid.) If the prerequisites for the
mandatory provision of section 473(b) have been met, the trial court has no
discretion to refuse relief. (Carmel, Ltd. v. Tavoussi (2009) 175 Cal.App.4th
393, 399.) If, as is the case here, the underlying facts are not in dispute, the
issue of mandatory relief presents a question of law and is subject to de novo
review. (Ibid.)
      Sarwari argues that the trial court’s finding that Frumkin acted
unreasonably in failing to appear on September 23 is not supported by
substantial evidence, and that therefore the trial court abused its discretion
in denying Sarwari’s motion. We disagree. There was evidence that Sarwari
and Frumkin were present at the August hearing when the court set the
arraignment for September 23 and that minutes of the August hearing were
served on Sarwari. There was evidence that Frumkin arrived at the
courthouse from Sacramento about 90 minutes before the arraignment was
set; that Frumkin checked a calendar in the lobby of the courthouse and did
not see his matter listed; and that Frumkin left the courthouse to return to
Sacramento more than an hour before the arraignment was set without going
to the specific courtroom where the matter had been noticed for hearing and
without attempting to contact the court to determine the status of the
hearing.




                                        6
      The trial court could determine that after not seeing Sarwari’s case
listed on a calendar in the courthouse lobby, a reasonably prudent person in
Frumkin’s position on the morning of September 23 would have gone to the
courtroom or attempted to contact the court before assuming that the hearing
would not take place and leaving the vicinity. We are not at all persuaded by
Sarwari’s contention that the trial court’s finding that Frumkin acted
unreasonably was an abuse of discretion in the absence of evidence that
“reasonable persons would call the department, email the department, try the
door to the department, etc.”
      Sarwari argues in the alternative that the trial court was required to
grant her request for relief from the dismissal order under the mandatory
provision of section 473(b).4 We reject this argument because the “dismissal”
at issue in this case is not a “dismissal” for the purposes of the mandatory
provision. The word “dismissal” in the mandatory provision is interpreted
narrowly to apply only when a plaintiff’s attorney fails to respond to a
dismissal motion. (Noceti v. Whorton (2014) 224 Cal.App.4th 1062, 1065-1066
[explaining the basis of the narrow construction of “dismissal” in the
mandatory provision, in contrast to the broad construction of the term in the
discretionary provision]; Weil et al., Cal. Practice Guide: Civil Procedure
Before Trial (The Rutter Group 2022) ¶ 5:299.2 [“[r]elief is mandatory only
from those dismissals which are the ‘procedural equivalent of a default’ ”].)
This is not a case in which a plaintiff failed to respond to a dismissal motion,
nor is this anything like a default. Instead, because of attorney neglect,



      4Although Sarwari’s motion to set aside asked for relief from the
dismissal under the discretionary provision of section 473(b), in the course of
the hearing, her counsel asked the court to set aside the dismissal under the
mandatory provisions of section 473(b). The trial court declined to do so.


                                        7
Sarwari and her attorney failed to appear for a hearing on her application for
contempt, and the court “dropped” her application for an order to show cause
from the calendar in light of the failure to appear. Because the mandatory
provision of section 473(b) is inapplicable, the trial court did not err in
denying counsel’s oral request that the court set aside its order under that
provision.
      In sum, we conclude that Sarwari failed to show error by the trial
court. But even if she had, we would not reverse the trial court’s order
because in addition to showing error, an appellant must show prejudice from
the error. (Century Surety Co. v. Polisso (2006) 139 Cal.App.4th 922, 963.)
The California Constitution permits reversal only if “the error complained of
has resulted in a miscarriage of justice.” (Cal. Const., Art. VI, § 13.) And the
Code of Civil Procedure provides that appealed judgments and orders may be
reversed only if the record shows that an error was “prejudicial”; the error
caused appellant “substantial injury”’ and absent the error “a different result
would have been probable.” (§ 475.) Sarwari, however, does not even
attempt to show prejudice in her appellate brief; in particular, she makes no
attempt to show that she suffered any substantial injury from the trial court
order “dropping” her application. And we are hard pressed to see how she
could have been substantially injured or prejudiced, in view of Sarwari’s own
characterization of the order as a dismissal “without prejudice,” and the trial
court’s statement that Sarwari could always file a new application.
                                 DISPOSITION
      The challenged order is affirmed.




                                         8
                                        _________________________
                                        Miller, J.


WE CONCUR:


_________________________
Stewart, Acting P.J.


_________________________
Mayfield, J.*




A163918, Sarwari v. Lodin




     *Judge of the Mendocino Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                    9